IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,597-05


                             IN RE MICHAEL JEFFCOAT, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
            CAUSE NO. 13-0211-CC1 IN THE COUNT COURT AT LAW NO. 1
                          FROM WILLIAMSON COUNTY


        Per curiam.

                                             ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. This matter arises from a misdemeanor conviction, which

Relator challenged by way of a post-conviction habeas application pursuant to Article 11.09 of the

Texas Code of Criminal Procedure. After the trial court denied relief, Relator appealed to the Third

Court of Appeals, which affirmed the trial court’s decision.

        Relator alleged that he did not receive notice of the appellate decision until it was too late

to file a motion for rehearing. Relator ultimately filed an application for writ of habeas corpus in the

trial court seeking an out-of-time motion for rehearing, pursuant to this Court’s holding in Ex parte

Valdez, __ S.W.3d __ (Tex. Crim. App. May 4, 2016). The trial court granted relief, permitting
                                                                                                       2

Relator to file his motion for rehearing on or before July 13, 2016.1 Relator filed his out-of-time

motion for rehearing on July 5, 2016. On July 7, 2016, the Clerk of the Third Court of Appeals

issued a letter advising Relator that because the appellate mandate had issued on October 23, 2014,

no action would be taken on the motion for rehearing. Relator now asks this Court to compel the

Third Court of Appeals to rule on the out-of-time motion for rehearing granted to him by the

Williamson County Court at Law No. 1.

       Respondent, the Third District Court of Appeals, shall file a response with this Court by

stating whether Relator submitted a copy of an order of the Williamson County Court at Law No.

1, granting Relator an out-of-time motion for rehearing, and if so, whether the Third Court of

Appeals has ruled on Relator’s out-of-time motion for rehearing. Respondent’s answer shall be

submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted response.



Filed: August 24, 2016
Do not publish




       1
         Relator has not provided this Court with a copy of the trial court’s order granting relief,
or a citation to such order.